Citation Nr: 0603748	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of shell fragment wound of the right 
pleural cavity.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of shell fragment wound involving 
Muscle Group I.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1943 to August 
1945.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 decision of the RO 
that denied increased disability ratings for service-
connected residuals of shell fragment wounds of the right 
pleural cavity and involving muscle group I.  The veteran 
timely appealed.

In January 2004, the Board remanded the matters for 
additional development.

In June 2005, the Board granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2005).

In July 2005, the Board again remanded the matters for 
additional development.  The November 2005 supplemental 
statement of the case (SSOC) reflects the continued denial of 
the veteran's claims for increased disability ratings for 
service-connected residuals of shell fragment wounds of the 
right pleural cavity and involving muscle group I.

In the October 2002 substantive appeal, the veteran appeared 
to raise the issues of service connection for asthma and a 
back disability as secondary to service-connected residuals 
of shell fragment wounds.  In July 2005, the Board also noted 
that the veteran was seeking service connection for 
disabilities affecting the lumbosacral and thoracic spines.  
These matters are again referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the veteran's 
right pleural cavity are manifested by retained shell 
fragments in the pleural cavity, old scarring, abnormal 
eventration, dyspnea on exertion, and pleuritic-type pain. 
 
2.  Residuals of shell fragment wound involving Muscle Group 
I are manifested primarily by a deep, penetrating muscle 
injury; limitation of motion; degenerative joint disease of 
the right shoulder; and complaints of pain, weakness, 
fatigability, and loss of strength.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for 
residuals of shell fragment wound of the right pleural cavity 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6818 (1996).

2.  The criteria for a disability rating of 30 percent for 
residuals of shell fragment wound involving muscle group I 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5301 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).

Through the May 2002 statement of the case (SOC), the April 
2004, April 2005, and November 2005 SSOCs, and the January 
2001, April 2001, March 2004, and August 2005 letters, the RO 
and VA's Appeals Management Center (AMC) notified the veteran 
of the applicable rating criteria, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of each of the claims for increased disability 
ratings for residuals of shell fragment wounds.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.  

VA's January 2001, March 2004, and August 2005 letters 
notified the veteran of what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The letters requested that he provide 
the names and addresses of medical providers, the time frame 
covered by the records, and the condition for which he was 
treated, and notified him that VA would request such records 
on his behalf if he signed a release authorizing it to 
request them.  

The August 2005 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section § 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  His claims were 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded necessary 
examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claims, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

The veteran contends that his residuals of shell fragment 
wound have worsened over the years.

His service medical records show that he suffered a severe, 
penetrating shell fragment wound of the right chest, incurred 
in action against the enemy in Germany in February 1945.  The 
point of entry was just medial to the mid portion of the 
medial border of the right scapula, transversing soft tissues 
of the right pleural cavity and retained in the right lung.  
The wound was debrided and closed on the same day, without 
drainage.  The veteran reported that fluid was drained off 
his lungs on a daily basis for six months while he was 
hospitalized.  Examiners then noted chronic pleuritic 
adhesions in the right chest, as well as pain and dyspnea, 
aggravated by moderate physical exertion.  

Service connection was awarded and an initial 100 percent 
disability rating was assigned for pleuritis of the right 
lung, following the chest wound.  In February 1946, the RO 
decreased the disability evaluation from 100 percent to 
30 percent, based on findings of pleuritis and adhesion of 
the base of the right lung.

Following examination in August 1947, the veteran's residuals 
of shell fragment wound were evaluated as 20 percent 
disabling for injury to the right pleural cavity, and as 
10 percent disabling for injury to Muscle Group I.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown.

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA must in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

VA also revised the criteria for evaluation of the 
respiratory system during the course of this appeal.  The 
change was effective October 7, 1996 (see 61 Fed. Reg. 46720-
46731 (September 5, 1996)).  VA has a duty to adjudicate the 
claim under the former criteria during the entire appeal 
period, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

In this case, the RO or AMC has considered the veteran's 
claim for an increased disability rating under both the 
former and revised schedular criteria (see May 2002 SOC and 
SSOC April 2004); as such, there is no prejudice in the Board 
doing likewise.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Former Rating Criteria and Applicable Regulations 

Under former Diagnostic Code 6818, moderate residuals of 
pleural cavity injuries (including gunshot wounds) with a 
bullet or missile retained in a lung with pain or discomfort 
on exertion, or with scattered rales or some limitation of 
excursion of the diaphragm or of lower chest expansion, 
warrants a 20 percent rating.  A 40 percent rating requires 
moderately severe residuals confirmed by an exercise 
tolerance test, adhesions of the diaphragm with restricted 
excursions, moderate myocardial pleura, restricted expansion 
of the lower chest, compensating contralateral emphysema, 
deformity of the chest, scoliosis, and hemoptysis at 
intervals.  A 60 percent evaluation requires severe residuals 
with tachycardia, dyspnea or cyanosis on slight exertion, 
adhesion of the diaphragm or pericardium with marked 
restriction of excursion, or poor response to exercise.  When 
the residuals are totally incapacitating a 100 percent rating 
is warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6818 
(1996).  

Note (1) following former Diagnostic Code 6818 provides for 
separate evaluations for disabling injuries of the shoulder 
girdle muscles (Groups I to IV) in conjunction with pleural 
cavity injuries.  Note (2) provides that disability persists 
in penetrating chest wounds, with or without retained 
missile, in proportion to interference with respiration and 
circulation, which may become apparent after slight exertion 
or only under extra stress.  Records of examination, both 
before and after exertion, controlled with fluoroscopic and 
proper blood pressure determination, are essential for proper 
evaluation of disability.  Exercise tolerance tests should 
have regard both to dyspnea on exertion and to continued 
acceleration of pulse rate beyond physiological limits.  

The provisions of 38 C.F.R. § 4.56, prior to the July 1997 
revisions, were as follows:

(a) Slight (insignificant) disability of 
muscles.
Type of injury.  Simple wound of muscle 
without debridement, infection or effects 
of laceration.
History and complaint.  Service 
department record of wound of slight 
severity or relatively brief treatment 
and return to duty.  Healing with good 
functional results.  No consistent 
complaint of cardinal symptoms of muscle 
injury or painful residuals.
Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.
Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.
History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.
Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.
Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.
History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.
Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.
Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.
Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.
38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72, which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  
38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in the same anatomical segment, or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion, and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . "(g) Muscle 
injury ratings will not be combined with 
peripheral nerve paralysis ratings for 
the same part, unless affecting entirely 
different functions." 38 C.F.R. § 4.55 
(g).(emphasis added)
38 C.F.R. § 4.55 (1997).

The provisions of 38 C.F.R. § 4.72 were subsequently deleted 
in the July 1997 revisions.

Revised Rating Criteria and Applicable Regulations 

Under the revised criteria (Diagnostic Codes 6840 to 6845), 
traumatic chest wall defect, pneumothorax, hernia, etc., are 
rated under a general rating formula for restrictive lung 
disease.

A 10 percent rating is warranted if the following findings 
are demonstrated:  a forced expiratory volume in one second 
(FEV-1) of 71 to 80 percent predicted, or; a force expiratory 
volume in one second to forced vital capacity ratio (FEV-
1/forced ventilatory capacity (FVC)) of 71 to 80 percent, or; 
a diffusion capacity of carbon monoxide, single breath (DLCO 
(SB)) of 66 to 80 percent predicted. 
 
A 30 percent rating is warranted if the following findings 
are demonstrated:  an FEV-1 of 56 to 70 percent predicted, 
or; a FEV-1/FVC of 56 to 70 percent, or; a DLCO (SB) of 56 to 
65 percent predicted.

A 60 percent rating is warranted if the following findings 
are demonstrated: an FEV-1 of 40 to 55 percent predicted, or; 
a FEV-1/FVC of 40 to 55 percent, or; a DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent 
of predicted value or; a FEV-1/FVC of less than 40 percent, 
or; a DLCO (SB) of less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  See 
38 C.F.R. § 4.97, Diagnostic Code 6843 (in effect as 
October 7, 1996).

Note (1) following revised Diagnostic Codes 6840 to 6845 
provides for a 100 percent rating for pleurisy with 
emphysema, with or without pleurocutaneous fistula, until 
resolved.  Note (2) states that, following episodes of total 
spontaneous pneumothorax, a rating of 100 percent shall be 
assigned as of the date of hospital admission and shall 
continue for 3 months from the first day of the month after 
hospital discharge.  Note (3) indicates that gunshot wounds 
of the pleural cavity with bullet or missile retained in 
lung, pain or discomfort on exertion, or with scattered rales 
or some limitation of excursion of diaphragm or of lower 
chest expansion shall be rated at least 20 percent disabling.  
Disabling injuries of the shoulder girdles muscles (Groups I 
to IV) shall be separately rated and combined with ratings 
for respiratory involvement.  Involvement of Muscle Group XXI 
(muscles of respiration, Diagnostic Code 5321), however, will 
not be separately rated.

The revised provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  (b) For rating 
purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 
5 anatomical regions:  6 muscle groups 
for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5306); 3 
muscle groups for the forearm and hand 
(Diagnostic Codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(Diagnostic Codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (Diagnostic Codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (Diagnostic Codes 5319 through 
5323). (c) There will be no rating 
assigned for muscle groups which act upon 
an ankylosed joint, with the following 
exceptions: (1) In the case of an 
ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the 
next lower level than that which would 
otherwise be assigned.  (2) In the case 
of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, 
the evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.  (d) The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.  (f) For 
muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group 
injury shall be separately rated and the 
ratings combined under the provisions of 
Sec. 4.25.

The revised provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.  

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe, or severe as 
follows: 

(1) Slight disability of muscles--
(i) Type of injury.  Simple wound of 
muscle without debridement or infection.  
(ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

Evaluation of Residuals of Shell Fragment Wound of the Right 
Pleural Cavity

The report of an October 1996 VA examination includes x-ray 
findings of scarring in the right mid-lung zone, considered 
old, and a diagnosis of mild obstructive airway disease.

The results of pulmonary function testing in January 2001 
were interpreted as showing normal spirometry and flow 
volume, with resting oximetry as 98 percent.  The January 
2001 physician noted shell fragment remaining in the pleural 
cavity, and that the veteran continued to have dyspnea on 
exertion and was being treated for asthma.  Although the 
veteran used inhalers, he had monthly periods of 
incapacitation.

During a July 2004 VA examination, the veteran reported 
dyspnea on exertion with walking at least 20 feet, and 
increased symptoms with windy, cold weather and increased 
heat.  Reportedly, the veteran was unable to do any type of 
activities related to shortness of breath.  On examination, 
there was no evidence of right ventricular hypertrophy, cor 
pulmonale, or congestive heart failure.  The veteran was 
without pulmonary embolism, and there appeared to be no 
evidence of ankylosing spondylitis.  Lungs appeared to be 
clear to auscultation.  There was no evidence of malignancy, 
and no respiratory failure reported.  X-rays revealed 
eventration of the right hemidiaphragm.

The results of pulmonary function testing in April 2005 were 
interpreted as normal spirometry and flow volume.  Diffusing 
capacity was mildly reduced, at 72 percent of predicted 
value.

During the October 2005 VA examination, the veteran reported 
having dyspnea when he walked a lot, and a productive cough 
with yellow-white sputum.  He also reported having 
intermittent pain of the chest, two to three times each week, 
on the left side.  The examiner noted no reported adhesions 
on x-ray, but did note eventration of the diaphragm.

Residuals of the shell fragment wound of the right pleural 
cavity are currently rated under Diagnostic Code 6818.  
Recent VA examinations showed retained shell fragment in the 
pleural cavity, as well as dyspnea on exertion.  Pulmonary 
function tests have confirmed decreased diffusing capacity.  
The Board notes that the veteran has a history of chronic 
pleuritic adhesions.  While the current evidence does not 
confirm current adhesions, recent VA examiners have found 
abnormal eventration of the diaphragm.  The veteran's 
activities are also severely limited due to shortness of 
breath.  

While these findings do not exactly match the criteria for a 
40 percent evaluation under the old Diagnostic Code 6818, 
they approximate those criteria.  Resolving reasonable doubt 
in the veteran's favor, the Board finds that the evidence 
approximates the criteria for a 40 percent rating under 
former Diagnostic Code 6818; see 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.7, 4.21; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

The question now becomes whether the veteran is entitled to a 
rating in excess of 40 percent.

There is no evidence of tachycardia, marked restriction of 
excursion, or of total incapacitation to warrant a disability 
rating in excess of 40 percent under former Diagnostic Code 
6818.

Under the revised criteria, results of recent pulmonary 
function testing do not warrant a disability rating in excess 
of 40 percent.  The reduced diffusing capacity of 72 percent 
of predicted value would warrant no more than a 10 percent 
disability evaluation under revised Diagnostic Code 6843.  
Both spirometry and flow volume were interpreted as normal.  
Thus, severe residuals, as demonstrated by pulmonary function 
testing, do not appear to be present.  See 38 C.F.R. § 4.97, 
General Rating Formula for Restrictive Lung Disease (2005).

The Board notes that the veteran had not undergone exercise 
testing, and that his activities are restricted due to 
shortness of breath.  However, the evidence does not 
demonstrate an FEV-1 of 40 to 55 percent predicted, or; a 
FEV-1/FVC of 40 to 55 percent, or; a DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit), or; pleurisy with 
empyema.  Hence, the criteria for a disability rating in 
excess of 40 percent are not met.

Evaluation of Residuals of Shell Fragment Wound Involving 
Muscle Group I 

The report of an October 1996 VA examination reflects no 
evidence of muscle damage, and no obvious scars on the chest 
wall.

X-rays of the veteran's right shoulder in January 2001 reveal 
calcified tendonitis of the supraspinatus tendon, and mild 
degenerative joint disease of the acromioclavicular joint.

The report of a February 2001 VA examination includes 
findings of diffuse muscle ache and diffuse idiopathic 
skeletal hyperostosis.

VA clinical records, dated in December 2001, show that the 
veteran reported a six-month history of progressive stiffness 
and pain in both shoulders, and in the trapezius areas.  
Examination revealed osteoarthritis.

During the October 2005 VA examination, the veteran reported 
a dull pain with movement of his shoulder, as well as 
weakness and stiffness.  Reportedly, he could barely raise 
his arm up above his head, and flare-ups occurred with 
increased activity.  His activities were limited, and the 
veteran used his left hand more than the right because of 
pain in the right shoulder.

On examination, there was possible involvement of muscle 
group 2, as well as muscle groups 4 and 21.  There was no 
evidence of muscle atrophy.  Range of motion of the right 
shoulder was to 140 degrees on forward elevation, with pain; 
to 30 degrees on extension, with pain; and to 150 degrees on 
abduction, with pain.  With repetitive motion, the veteran 
had facial grimacing and pain in the joint.  There was no 
evidence of joint swelling, heat, or redness.  No scars were 
evident.  X-rays revealed degenerative joint disease of the 
right shoulder.  The examiner commented that the veteran had 
pain, weakness, fatigability, and loss of strength, and that 
he continued to have chronic pain limiting his activities.
  
The veteran's residuals of shell fragment wound involving 
muscle group I are currently rated 10 percent disabling under 
Diagnostic Code 5301.

A 10 percent rating is warranted for moderate injury to 
Muscle Group I (extrinsic muscles of the shoulder girdle) of 
the dominant upper extremity.  A 30 percent rating requires 
moderately severe injury.  A 40 percent rating requires 
severe injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5301.

The standard ranges of motion of the shoulder are 180 degrees 
of forward elevation (flexion), 180 degrees of abduction, 90 
degrees of external rotation, and 90 degrees of internal 
rotation. 38 C.F.R. § 4.71, Plate I.

The Board notes that all through-and-through or deep, 
penetrating wounds by a single bullet or shell fragment are 
considered to be at least a moderate muscle injury.  See 
38 C.F.R. § 4.56.  

In addition, recent VA examinations showed significant (more 
than slight) limitation of motion on forward elevation and on 
abduction, with painful motion throughout the ranges of 
motion.  X-rays also revealed degenerative joint disease of 
the right shoulder.  

There are also findings of pain, weakness, fatigability, and 
loss of strength.  The October 2005 VA examiner noted the 
possibility of additional muscle group involvement, although 
no evidence of muscle atrophy or of scars was found.

Given these findings, the veteran's complaints of painful 
motion, the provisions of 38 C.F.R. § 4.55 for muscle 
injuries in the same anatomical region, and DeLuca, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the evidence meets the criteria for the next 
higher, 30 percent rating under Diagnostic Code 5301.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  
  
There is no evidence that the injuries to muscle group I are 
severe to warrant a disability rating in excess of 30 
percent.  See Diagnostic Code 5301.  Extensive, ragged and 
adherent scars, and loss of deep fascia or of muscle 
substance are not shown.

For the foregoing reasons, the Board finds that a 30 percent, 
but no higher, evaluation is warranted for the veteran's 
residuals of shell fragment wound involving muscle group I .





							(CONTINUED ON NEXT PAGE)
ORDER

A 40 percent rating for residuals of shell fragment wound of 
the right pleural cavity is granted.

A 30 percent rating for residuals of shell fragment wound 
involving muscle group I is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


